Exhibit 21 Subsidiaries of the Registrant Listed below are the major subsidiaries of the Company, each of which is in the consolidated financial statements of the Company and its Subsidiaries, and the percentage of ownership by the Company (or if indented, by the subsidiary under which it is listed). Subsidiaries omitted from the list would not, if aggregated, constitute a significant subsidiary: Jurisdiction of Securities Name of Subsidiary Incorporation Ownership LIN Television Corporation Delaware 100% Indiana Broadcasting, LLC Delaware 100% WAVY Broadcasting, LLC Delaware 100% WIVB Broadcasting, LLC Delaware 100% WTNH Broadcasting LLC Delaware 100% WWLP Broadcasting, LLC Delaware 100% WOOD License Co., LLC Delaware 100% TVL Broadcasting LLC Delaware 100% TVL Broadcasting of Rhode Island, LLC Delaware 100% WUPW Broadcasting, LLC Delaware 100% WDTN Broadcasting, LLC Delaware 100% WNAC Management, LLC Delaware 80% Vaughan Television Management, LLC Delaware 80% WOOD Television LLC Delaware 100% LIN of Alabama, LLC Delaware 100% LIN of Colorado Delaware 100% LIN of New Mexico, LLC Delaware 100% LIN of Wisconsin, LLC Delaware 100% LIN License Company, LLC Delaware 100% Primeland LLC Delaware 100% North Texas Broadcasting LLC Delaware 100% KXTX Holdings LLC Delaware 100% LIN Television of Texas, LP Delaware 100% KXAN LLC Delaware 100% LIN Television of Texas Inc. Delaware 100% LIN Digital Media LLC Delaware 100% LIN Digital LLC Delaware 100% LIN Mobile, LLC Delaware 100% Federated Media Publishing LLC Delaware 100% Nami Media, Inc. California 50% HYFN, Inc. Delaware 50% Dedicated Media, Inc. California 60% Exhibit 21 Continued Jurisdiction of Securities Name of Subsidiary Incorporation Ownership MGOC, Inc. Virginia 100% Media General Communications, Inc. Delaware 100% Media General Operations, Inc. Delaware 100% Birmingham Broadcasting Co., Inc. Delaware 100% Birmingham Broadcasting (WVTM-TV), LLC Delaware 100% Media General Communications Holdings, LLC Delaware 100% NES II, Inc. Virginia 100% Media General Broadcasting, LLC Delaware 100% Young Broadcasting, LLC Delaware 100% YBK, Inc. Delaware 100% Young Broadcasting of Knoxville, Inc. Delaware 100% WATE, GP Delaware 100% Young Broadcasting of Nashville, LLC Delaware 100% YBT, Inc. Delaware 100% WKRN, G.P. Delaware 100% Young Broadcasting Shared Services, Inc. Delaware 100% Young Broadcasting of Louisiana, Inc. Delaware 100% KLFY, LP Delaware 100% LAT, Inc. Delaware 100% Young Broadcasting of San Francisco, Inc. Delaware 100% Young Broadcasting of Lansing, MI Michigan 100% Young Broadcasting of Albany, Inc. Delaware 100% Young Broadcasting of Rapid City, Inc. Delaware 100% Young Broadcasting of Sioux Falls, Inc. Delaware 100% Young Broadcasting of Green Bay, Inc. Delaware 100% Young Broadcasting of Richmond, Inc. Delaware 100% Young Broadcasting of Davenport, Inc. Delaware 100%
